46 N.J. 299 (1966)
216 A.2d 585
JOHN STEFFENAUER, PLAINTIFF-APPELLANT,
v.
MYTELKA & ROSE, INC., D.M. & F.R., INC., A CORPORATION OF NEW JERSEY, AND B-W ACCEPTANCE CORPORATION, A CORPORATION OF NEW JERSEY, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued December 20, 1965.
Argued December 21, 1965.
Decided January 24, 1966.
Mr. Samuel J. Davidson argued the cause for appellant (Mr. Davidson, on the brief; Mr. Cyril J. McCauley, attorney)
Mr. Ira A. Levy argued the cause for respondent B-W Acceptance Corporation (Mr. Levy, on the brief; Messrs. Gallanter & Levy, attorneys).
*300 The opinion of the court was delivered
PER CURIAM.
Plaintiff appealed from a summary judgment entered in favor of the defendant. The trial court's opinion is reported in 87 N.J. Super. 506 (Ch. Div. 1965). We certified the appeal before the Appellate Division acted upon it.
The judgment is affirmed for the reasons given by the trial court. We add a word, however, with respect to plaintiff's emphasis upon the fact that the so-called "credit service charge" of $2,730, which defendant's agent described in his affidavit as "7% add-on," actually averages out at 14% per year on the unpaid balance. This is true, and if plaintiff had said that he agreed to pay that additional sum of money for the purchase on time because he was misled into believing the figure amounted to a charge of only 7% per year on the unpaid balance, a different case would be before us. The use of 7%, with or without the unrevealing words "add-on," obviously tends to conceal the severity of the charge itself and we should not be understood to find representations of that kind to be of no significance. The point here is that plaintiff does not claim he was deceived. His sole contention is that the transaction constituted a "loan" to him and that on that basis there was a usurious charge. For the reasons given by the trial court, we agree the transaction was a sale, and hence beyond the general usury statute, N.J.S.A. 31:1-1.
Affirmed. No costs.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL and HANEMAN  6.
For reversal  None.